Title: From Thomas Jefferson to Moustier, 24 July 1787
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



Sir
Paris July 24. 1787.

I must beg your pardon for having forgotten one of the two articles I was to write to London for for you. One I know was the American Atlas; but what was the other?
The bearer brings you a bottle of the Frontignan wine of which I spoke to you. It has the etiquette of Monsieur Lambert the person who makes it, with whom I made acquaintance and passed some hours in his house. He is a good and sensible physician, depending more on the productions of his vineyard than of his profession. There are made at Frontignan 600 peices of this wine, of which 260. are bought by two particular merchants so that there remain 240 peices only for market. Yet they export from Cette (about half a league from Frontignan) 30,000 peices of wine under that name. The only persons who raise the genuine Frontignan of the first quality, are Madame de Soubeinan 200. peices. M. Reboulle 90., M. Lambert medecin, 60., M. Thomas 50., M. Argilliers 50., M. Audibert 45. and some other small proprietors. If any of these persons are among your acquaintance you may be sure of genuine wine from them; if they are not, I will ensure it from Lambert, of whose I send you a specimen. I bought it in his house. He delivers it bottled at 24s. the bottle included, on the spot. With transportation and duties on the road it costs me here 40s. but he will send it for you to Bourdeaux.
Mr. Payne (author of Common sense) is here and desires to be presented to you. What day and hour could you permit me to bring him? I am engaged out on Thursday for the whole day. I have the honor to be with sentiments of the most perfect
